Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 22, 1991 (People v Littlejohn, 172 AD2d 776), affirming a judgment of the County Court, Dutchess County, rendered November 8, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Miller, Ritter and Florio, JJ., concur.